Title: To George Washington from Clement Biddle, 27 April 1789
From: Biddle, Clement
To: Washington, George



Philad. April 27. 1789

I have frequently called to see Billy he continues too bad to remove—Doctor Smith was uneasy without some other experienc’d Surgeon or Physician to look at his knee, and I called on Doctor Hutchinson They are of opinion that the present Sore reaches to the joint and that it would be very improper to remove him at least for a week or two, by which time he probably may be fit to send on by the Way of Bordentown but at present that he ought to be kept as still as possible And this prevents his being put to a private House, but you may depend on my care of, and attention to him, and that he shall be sent on without delay when his Surgeons think it safe.
I have bespoke the Scythes and Spades and Shovels, which will be ready by the arrival of a Vessel which is expected this week from Alexandria, and returns there immediately, by which Opportunity they shall be Shipped—Will you have the News papers continued to Mount Vernon or sent to you at Newyork—with the greatest respect I have the Honor to be your excellency’s Most Obed. sert

Clement Biddle

